DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to the 2021.12.20 reply.


Remarks
	If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Applicant’s remarks are not persuasive and the rejection of claims 1-20 is maintained.
	Applicant first argues the cited references fail to teach or suggest "a vane disposed across an intake port between the gas turbine enclosure and the ventilation system" because “the vanes 62 in Laing are disposed solely in the air intake 12. Laing, FIG. 2; para. 20. Laing is completely silent with regard to a vane disposed across an intake port between a gas turbine enclosure and a ventilation system”.
	This is not persuasive. During examination claims are given their broadest reasonable interpretation. Applicant claims “a ventilation system comprising a vane disposed across an intake port between the gas turbine enclosure and the ventilation system.” 
	The interpretation of this recitation is that a ventilation system requires the structure of a vane and that the intake port is between the gas turbine enclosure and the ventilation system. As best understood the ventilation system refers to the vane; to interpret otherwise would create a circular reference to the ventilation system. i.e. is the ventilation system defined to require a vane across a port between the GTE enclosure and itself? 
	The rejection refers to fig. 2 which shows a vane (62) disposed across an intake port (inlet 70 contains vanes 62) and the intake port (inlet 70) is between the GTE enclosure (20) and the vane (62).  This is clearly shown in figure 2 as a portion of 70 is between a vane and the GTE enclosure 20.  For at least this reason the argument is not persuasive. 
n sharp contrast, Laing discloses altering the vanes 62 to alter air into and out of the ventilation system relative to the atmosphere. Laing, FIG. 2; para. 20.” 
	Generally, it is unclear why the atmosphere is problematic, every gas turbine engine requires it. Specifically, it is noted that the flow of air relative to the atmosphere is necessary as it is the source of the air used for the system 14. Further, this has no bearing on the rejection which provided a citation to [0028] in which Laing discloses using the controller 98 to control the airflow via the vanes:

    PNG
    media_image1.png
    332
    410
    media_image1.png
    Greyscale

	 The argument is not persuasive.
	Applicant continues “Laing is completely silent with regard to changing a position of a vane (across an intake port between a gas turbine enclosure and a ventilation system) to alter air flow from a ventilation system into a gas turbine enclosure”. 
	This is incorrect. Laing discloses “the controller 98 may also be electrically coupled to the first set 64 of vanes 62 to control the quantity of air 18 flowing into and/or out of the modular ventilation system 14” ([0028] supra).
	Applicant next argues “Kulkarni fails to obviate the deficiencies of Laing”.
	The examiner notes the rejection provided that LAING does not disclose an actuator coupled to the vane and the controller coupled to the actuator (non-final office action, page 3). However, the Kulkarni reference teaches the use of controller driven actuators in a gas turbine enclosure in [0035]:

    PNG
    media_image2.png
    296
    432
    media_image2.png
    Greyscale

	
	Lastly, applicant argues “the Examiner solely relied on Kulkarni of allegedly disclosing an actuator coupled to a vane and a controller coupled to an actuator.” It is unclear how this argument is intended to rebut the prima facie case of obviousness established in the non-final action. The examiner supported the prima facie case by providing objective evidence of record, which applicant does not dispute.
	
Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020394 to Laing et al., hereinafter LAING in view of US 2016/0376967 to Kulkarni et al., hereinafter KULKARNI. 

    PNG
    media_image3.png
    596
    871
    media_image3.png
    Greyscale


As to claim 1
LAING discloses (above in fig. 2) a system, comprising: a gas turbine enclosure (enclosure 16); a gas turbine engine (subsystem 20 may include, but is not limited to, a gas turbine system having a compressor 22, a combustor 24, and a turbine 26) disposed in the gas turbine enclosure (20 is in 16 in fig. 2), wherein the gas turbine engine is configured to output an exhaust flow (when operating turbine engines generate exhaust); and a ventilation system (modular ventilation system 14) coupled to the gas 
	a vane disposed across an intake port between the gas turbine enclosure and the ventilation system (fig. 2; plurality of vanes 62 may be fixed or adjustable. In some embodiments, the first set 64 of vanes 62 configured to guide air 18 into the modular ventilation system 14); and 
	a controller (controller 98), wherein the controller is configured to cause a change of position of the vane to alter an air flow from the ventilation system into the gas turbine enclosure ([0028]). 
 	While LAING does disclose the controller is configured to cause a change of  position of the vane to alter an air flow from the ventilation system into the gas turbine enclosure ([0028]), LAING does not disclose an actuator coupled to the vane and the controller coupled to the actuator. 
	KULKARNI discloses the use of controller driven actuators in a gas turbine enclosure (fig. 3, below; [0035]). It would be obvious to one of ordinary skill in the art to use the teachings of KULKARNI for the purpose of implementing positional control over the vanes to influence airflow. An invention created through a substitution of one known element for another to obtain predictable results is obvious.
	

    PNG
    media_image4.png
    727
    900
    media_image4.png
    Greyscale


As to claim 2
LAING discloses the controller (98) is configured to alter the air flow from the ventilation system into the gas turbine enclosure based on feedback received from one or more sensors disposed within the gas turbine enclosure ([0028]).  

As to claim 3
LAING discloses the ventilation system comprises the one or more sensors disposed within the gas turbine enclosure, and the one or more sensors comprise a temperature sensor, a pressure sensor, or both the temperature sensor and the pressure sensor (controller 98 may be configured to monitor the environment of the interior chamber 61 through one or more sensors 100. The one or more sensors 100 may include a pressure sensor, temperature sensor, or a gas detector (e.g., oxygen sensor), or any combination thereof).  

As to claim 4
LAING does not explicitly disclose the following which is taught by KULKARNI: changing the position of the vane to alter the air flow from the ventilation system into the gas turbine enclosure comprises rotating the vane about an axis along a longitudinal length of the vane ([0033] and [0035]).
	KULKARNI discloses the use of controller driven actuators in a gas turbine enclosure (fig. 3). It would be obvious to one of ordinary skill in the art to use the teachings of KULKARNI for the purpose of implementing positional control over the vanes to influence airflow. An invention created through a substitution of one known element for another to obtain predictable results is obvious.

As to claim 5-6
LAING does not explicitly disclose the following which is taught by KULKARNI: [claim 5] rotation of the vane via the actuator is incremental, or [claim 6] rotation of the vane via the actuator is continuous.  
	KULKARNI discloses the use of controller driven actuators in a gas turbine enclosure (fig. 3) and discusses that each inlet guide vane 78 may be selectively controlled (e.g., rotated) by an independent actuator 80 ([0033]). This ‘selective control’ is interpreted to describe both incremental and continuous rotation because rotation between any points A and B is both incremental (from A to B) and continuous (movement from A to B is continuous).
	It would be obvious to one of ordinary skill in the art to use the teachings of KULKARNI for the purpose of implementing positional control over the vanes to influence airflow. An invention created through a substitution of one known element for another to obtain predictable results is obvious.

As to claim 7
LAING discloses the vane is configured to be rotated between a fully open position and a closed position relative to a portion of the intake port ([0028]), and wherein the fully open position enables maximum air flow through the portion of the intake port and the closed position keeps the air flow from entering gas turbine enclosure via the portion of the intake port. This is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP 2114. LAING discloses the use of positionable vanes to control airflow. In an open position airflow is permitted, when closed the flow is blocked.  

As to claim 8
LAING does not disclose changing the position of the vane to alter the air flow from the ventilation system into the gas turbine enclosure is configured to redistribute the air flow within the gas turbine enclosure to minimize any hot spot within the gas turbine 

As to claim 9
LAING discloses the actuator comprises a motor ([0028]).  

As to claim 10
LAING discloses vane comprises a first vane segment and a second vane segment, and the first vane segment and the second vane segment are configured to be independently moved relative to each other ([0020] a plurality of vanes configured to guide air in and out of the air intake. The plurality of vanes may be fixed or adjustable. In some embodiments, the first set of vanes configured to guide air into the modular ventilation system may be adjustable separate from the remainder of the vanes into the intake system).  

As to claim 11
LAING does not explicitly disclose the following which is taught by KULKARNI:  the actuator comprises a first actuator coupled to the first vane segment and a second actuator coupled to the second vane segment, and the first and second actuators are coupled to the controller .  
	KULKARNI discloses the use of controller driven actuators in a gas turbine enclosure (fig. 3, above, shows multiple actuators). It would be obvious to one of ordinary skill in the art to use the teachings of KULKARNI for the purpose of implementing positional control over vanes to influence airflow. An invention created through a substitution of one known element for another to obtain predictable results is obvious.
	
As to claim 12
LAING discloses the ventilation system comprises a baffle disposed upstream of the vane ([0024]). 
 
As to claim 13
LAING discloses system, comprising: a turbine ventilation system configured to couple to a gas turbine enclosure having a gas turbine engine disposed within the gas turbine enclosure (see explanation for claim 1), comprising:  19508001-US-1 
	a vane disposed across an intake port between the gas turbine enclosure and the turbine ventilation system (see explanation for claim 1); 
	an actuator coupled to the vane (see explanation for claim 1); 
	one or more sensors configured to be disposed within the gas turbine enclosure (see explanation for claim 3); and 


As to claim 14, see explanation for claim 3.  

As to claim 15, see explanation for claim 4.  

As to claim 16, see explanation for claim 7.  

As to claim 17, see explanation for claim 10.  

As to claim 18, see explanation for claim 1.  

As to claim 19, see explanation for claim 1. The examiner notes that the limitations of memory and instructions are inherent in the disclosed controller as per [0028] configured to monitor and control.  

As to claim 20, see explanation for claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
2/15/2022